DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 2/10/2022 is entered and fully considered. The withdrawn claims are canceled and the application is in condition for allowance.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8,
	LI et al. (US 2015/0357628) teaches a method of making a lithium rich electrode plate by mixing ceramic (inorganic) particles into a melted lithium [0020]. The mixture is then coated by extruder onto a substrate [0016]. However, the reference does not teach extruding and rolling the mixture into composite ribbon.
KAUN et al. (US 4,324,846) teaches that a lithium and metal alloy composition can be cast or extruded into a desired shape column 7 lines 65-68. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to extrude a lithium metal alloy (composite) into a desired form. The KAUN reference still does not teach rolling the extruded lithium-aluminum alloy (composite).
BRANDT et al. (US 2016/0160320) teaches extruding and rolling an aluminum-lithium alloy [0007]. The reference specifically teaches belt casting as a technique for processing [0016] which can be considered an extrusion step with a rolling step. Belt 
Even if the combination is made, the references still do not teach the pre-rolled thickness of the extrudate or the claimed fourth step of assembling a lithium metal-inorganic composite layer by placing the composite thin film onto a negative electrode.
	Additional pertinent prior art includes HARAGUCHI (JP 05-251090 from IDS) teaches making a mixture of melted lithium with metal (inorganic) powder abstract. The mixture is installed into a cup and pressed into a thin sheet abstract. Formation of the sheet is considered to be a casting and pressing method. The reference similarly does not teach forming the sheet by extruding and rolling.  
	Depending claims are allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712